                   Case 2:19-cv-01612-RSM Document 22 Filed 08/31/20 Page 1 of 2




 1
                                                              HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
     CALVIN JONES, individually, and on                No. 2:19-cv-01612-RSM
10   behalf of all others similarly situated,
                                                       STIPULATION FOR DISMISSAL OF
11                           Plaintiff,                ACTION

12            v.                                       NOTE ON MOTION CALENDAR:
                                                       AUGUST 31, 2020
13   EFINANCIAL, LLC, a Washington
     Limited Liability Company, and PARAISO
14   RELIANT DIRECT INSURANCE
     SERVICES, INC., a California
15   Corporation,

16                           Defendants.

17
     TO:      The Clerk of the Court
18
              Plaintiff Calvin Jones and defendants eFinancial, LLC and Paraiso Reliant Direct
19
     Insurance Services, Inc., being the only parties who have appeared in this action, stipulate and
20
     agree pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that the above-entitled action
21
     shall be dismissed with prejudice as to Plaintiff’s individual claims, and without prejudice as to
22
     the class’s claims, and without costs to either party.
23
              The Clerk of the Court is hereby requested to enter this dismissal in the records of the
24
     Court.
25

26

27
                                                                                     Perkins Coie LLP
28   STIPULATION FOR DISMISSAL OF ACTION                                        1201 Third Avenue, Suite 4900
     (No. 2:19-cv-01612-RSM) – 1                                                   Seattle, WA 98101-3099
29                                                                                  Phone: 206.359.8000
                                                                                     Fax: 206.359.9000
              Case 2:19-cv-01612-RSM Document 22 Filed 08/31/20 Page 2 of 2




 1
            DATED this 31st day of August, 2020.
 2

 3    By /s/ Eric R. Draluck                       By: /s/ Nicola C. Menaldo
      Eric R. Draluck, WSBA No. 19881              Nicola C. Menaldo WSBA # 44459
 4    Attorney at Law                              Perkins Coie LLP
 5    PO Box 11647                                 1201 Third Avenue, Suite 4900
      Bainbridge Island, WA 98110                  Seattle, WA 98101-3099
 6    Telephone: (206) 605-1424                    Telephone: 206.359.8000
                                                   Facsimile: 206.359.9000
      edraluck@gmail.com                           Email: NMenaldo@perkinscoie.com
 7
      Avi R. Kaufman (pro hac vice)
 8                                                 James G. Snell (pro hac vice)
      KAUFMAN P.A.                                 Perkins Coie LLP
 9    400 NW 26th St.                              3150 Porter Drive
      Miami, FL 33127                              Palo Alto, CA 94304-1212
10    Telephone: (305) 469-5881                    Telephone: 650.838-4300
      kaufman@kaufmanpa.com                        Facsimile: 650.838.4350
11                                                 Email: JSnell@perkinscoie.com
      Attorneys for Plaintiff Calvin Jones
12                                                 Debra R. Bernard (pro hac vice)
                                                   Perkins Coie LLP
13                                                 131 South Dearborn Street, Suite 1700
                                                   Chicago, IL 60603-5559
14                                                 Telephone: 312.324.3400
                                                   Facsimile: 312.324.9400
15                                                 Email: DBernard@perkinscoie.com
16
                                                   Attorneys for Defendant eFinancial, LLC
17                                                 and Paraiso Reliant Direct Insurance
                                                   Services, Inc.
18

19

20

21

22

23

24

25

26

27
                                                                            Perkins Coie LLP
28   STIPULATION FOR DISMISSAL OF ACTION                               1201 Third Avenue, Suite 4900
     (No. 2:19-cv-01612-RSM) – 2                                          Seattle, WA 98101-3099
29                                                                         Phone: 206.359.8000
                                                                            Fax: 206.359.9000
